Citation Nr: 0025692	
Decision Date: 09/26/00    Archive Date: 10/04/00

DOCKET NO.  97-21 329	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey



THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

K. Gallagher, Counsel


INTRODUCTION

The veteran served on active duty from March 1967 to December 
1968.

This matter comes before the Board of Veterans' Appeals 
(Board) from a November 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Newark, New Jersey.  A hearing was held on May 12, 1998, in 
Newark, New Jersey, before the undersigned member of the 
Board who was designated by the Chairman to conduct the 
hearing pursuant to 38 U.S.C.A. § 7107(c) (West 1991 & Supp. 
2000).  In August 1998, the case was remanded for further 
development.  It is now back for further appellate review.


FINDINGS OF FACT

1.  The veteran died on July [redacted], 1996.

2.  The immediate cause of the veteran's death was probable 
myocardial infarction.

3.  At the time of the veteran's death, service connection 
was established for post-traumatic stress disorder (PTSD), 
rated as 70 percent disabling.

4.  Medical evidence of record shows that, before his death, 
the veteran had been diagnosed with hypertension which was 
not a service-connected disability.

5.  No competent evidence has been presented or secured in 
this case to render plausible an assertion that hypertension 
was incurred or aggravated in active service or was 
proximately due to or the result of service-connected PTSD.

6.  No competent evidence has been presented or secured in 
this case to render plausible an assertion that 
service-connected PTSD contributed substantially or 
materially to the cause of the veteran's death from probable 
myocardial infarction.


CONCLUSION OF LAW

The claim for service connection for the cause of the 
veteran's death is not well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The law provides dependency and indemnity compensation (DIC) 
for a spouse of a veteran who dies from a service-connected 
disability.  38 U.S.C.A. § 1310.  Service connection may be 
established for the cause of a veteran's death when a service 
connected disability "was either the principal or a 
contributory cause of death."  38 C.F.R. § 3.312(a).  A 
service-connected disability is the principal cause of death 
when that disability, "singly or jointly with some other 
condition, was the immediate or underlying cause of death or 
was etiologically related thereto."  38 C.F.R. § 3.312(b).  
A contributory cause of death must be causally connected to 
the death and must have "contributed substantially or 
materially" to death, "combined to cause death," or "aided 
or lent assistance to the production of death."  38 C.F.R. 
§ 3.312(c)(1).  See generally Harvey v. Brown, 6 Vet. App. 
390, 393 (1994).  A claim for dependency and indemnity 
compensation is treated as a new claim, regardless of the 
status of adjudications concerning service-connected 
disability claims brought by the veteran before his death, 
and therefore service connection for the cause of a veteran's 
death may be demonstrated by showing that the veteran's death 
was caused by a disability for which service connection had 
been established during the veteran's life or for which 
service connection could have been established.  See 38 
C.F.R. § 20.1106; Ruiz v. Gober, 10 Vet. App. 352, 358 
(1997); Cacalda v. Brown, 9 Vet. App. 261, 263 (1996).

In general, establishing service connection for a disability 
requires the existence of a current disability and a 
relationship or connection between that disability and a 
disease or injury incurred in service.  38 U.S.C.A. § 1110; 
38 C.F.R. §§ 3.303, 3.304; Cuevas v. Principi, 3 Vet. App. 
542, 548 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 143 
(1992).  Service connection for certain diseases, such as 
cardiovascular-renal disease including hypertension, also may 
be established on a presumptive basis by showing that the 
disease was manifested to a degree of 10 percent or more 
within one year from the date of separation from service.  
38 U.S.C.A. § 1112(a); 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  
In addition, service connection may be established on a 
secondary basis for a disability which is proximately due to 
or the result of service-connected disease or injury.  
38 C.F.R. § 3.310(a).  Establishing service connection on a 
secondary basis requires evidence sufficient to show (1) that 
a current disability exists and (2) that the current 
disability was either (a) proximately caused by or 
(b) proximately aggravated by a service-connected disability.  
See Allen v. Brown, 7 Vet. App. 439 (1995).

The appellant has the burden of submitting evidence 
sufficient to justify a belief by a fair and impartial 
individual that the claim is well grounded.  38 U.S.C.A. 
§ 5107(a).  A well-grounded claim is "a plausible claim, one 
that is meritorious on its own or capable of 
substantiation."  Robinette v. Brown, 8 Vet. App. 69, 73-74 
(1995); Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990); see 
also Johnson v. Brown, 8 Vet. App. 423, 426-27 (1995) 
(applying well-grounded claim requirement in context of 
service connection for cause of veteran's death).  If the 
appellant has not presented a well-grounded claim, then the 
appeal fails as to that claim, and the Board is not obligated 
under 38 U.S.C.A. § 5107(a) to assist her any further in the 
development of that claim.  See Murphy, 1 Vet. App. at 81.  

The type of evidence required to make a claim well grounded 
depends upon the issue presented by the claim.  If the 
determinative issue turns on a question of medical causation 
or diagnosis, competent medical evidence is required to state 
a plausible claim.  Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993).  The appellant cannot meet her initial burden under 
38 U.S.C.A. § 5107(a) simply by relying on her own opinion as 
to medical causation; lay persons are not competent to offer 
medical opinions.  Grottveit, 5 Vet. App. at 93.

For a claim of service connection to be well grounded, there 
generally must be (1) a medical diagnosis of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between an 
in-service injury or disease and the current disability.  
Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 
604 (Fed. Cir. 1996) (table).  For purposes of establishing a 
well grounded claim for service connection for the cause of 
death of a veteran, the requirement of showing evidence of a 
current disability will always have been met, the current 
disability being the condition that caused the veteran to 
die.  The last two requirements must be supported by evidence 
of record.  Carbino v. Gober, 10 Vet. App. 507, 509 (1997); 
Ruiz v. Gober, 10 Vet. App. 352, 356 (1997); Ramey v. Gober, 
120 F.3d 1239 (Fed. Cir. 1997), aff'g 9 Vet. App. 40 (1996).

In this case, a death certificate shows that the veteran died 
on July [redacted], 1996, and that the immediate cause of death 
was probable myocardial infarction.  At the time of death, 
service connection was established for post-traumatic stress 
disorder (PTSD), rated as 70 percent disabling.  Medical 
evidence of record also shows that, before his death, the 
veteran had been diagnosed with hypertension which was not a 
service-connected disability.

The appellant asserts that the veteran's nonservice-connected 
hypertension was caused or aggravated by stress from his 
service-connected PTSD and that the hypertension should be 
considered service connected on a secondary basis).  She also 
alleges that hypertension was a contributory cause of the 
veteran's death from probable myocardial infarction.

No competent evidence has been presented or secured in this 
case to render plausible an assertion that hypertension was 
incurred or aggravated in active service, that it manifested 
itself to a degree of 10 percent or more within a year after 
separation from service, or that it was proximately due to or 
the result of service-connected PTSD.  Service medical 
records show no complaints or findings relevant to 
hypertension.  On a VA examination in December 1970, it was 
noted that examination of the cardiovascular system reflected 
"normal signs" including a blood pressure reading of 
120/80.  Hypertension is shown on medical reports dating from 
1989.

The appellant submitted several documents at the hearing 
before the Board in May 1998 in support of her assertion that 
hypertension was proximately due to or the result of the 
service-connected PTSD.  The first appears to be two pages 
from a medical text on the subject of the heart and emotional 
stress.  The second is a memorandum showing that VA granted 
service connection for hypertension as secondary to PTSD in 
another veteran's case.  The third contains several 
one-paragraph summaries of various medical articles on the 
subject of a relationship between stress and hypertension.  
The last page of the excerpts shows the conclusions of 
Lawrence R. Moss, M.D., Diplomate, American Board of 
Psychiatry and Neurology, Assistant Clinical Professor of 
Psychiatry, UCLA School of Medicine, based on certain 
findings.  Among Dr. Moss' conclusions shown on this 
excerpted page are that "[p]sychosocial stress plays an 
important causative role in the development of hypertension" 
and that "veterans suffering from [PTSD], the prototypical 
anxiety disorder, are at increased risk for developing 
hypertension."

The Board notes first that the memorandum showing that VA 
granted service connection for hypertension as secondary to 
PTSD in another veteran's case is of no probative weight in 
this case because whatever evidence was of record that 
provided a sufficient basis on which to grant benefits in 
that veteran's case has no bearing on the facts of this case 
involving another veteran.  Second, the Board notes that, 
unlike certain decisions of the United States Court of 
Appeals for Veterans Claims (Court), none of the decisions of 
the Board or of the RO establish "precedent" for any future 
decisions of the Board or of the RO.  In other words, the 
decisions of the Board and the RO in previously decided cases 
provide no legal authority for the disposition of future 
cases.  Accordingly, the memorandum showing that VA granted 
service connection for hypertension as secondary to PTSD in 
another veteran's case is of no evidentiary or legal value in 
this case.

Concerning the relevance of medical treatise evidence to the 
determination of whether a claim is well grounded, the Court 
has held that, generally, an attempt to establish a medical 
nexus to a disease or injury solely by generic information in 
a medical journal or treatise "is too general and 
inconclusive" to well ground a claim.  Sacks v. West, 11 
Vet. App. 314, 317 (1998) (citing Beausoleil v. Brown, 8 Vet. 
App. 459, 463 (1996)); see Libertine v. Brown, 9 Vet. App. 
521, 523 (1996) (holding that medical treatise evidence 
proffered by the appellant in connection with his lay 
testimony was insufficient to satisfy requirement of medical 
evidence of nexus to well-ground claim).  Medical treatise 
evidence, however, can provide important support when 
combined with an opinion of a medical professional.  See 
Rucker v. Brown, 10 Vet. App. 67, 73-74 (1997) (holding that 
evidence from scientific journal combined with doctor's 
statements was "adequate to meet the threshold test of 
plausibility"); Bielby v. Brown, 7 Vet. App. 260, 265-67 
(1994).  Similarly, medical treatise evidence could 
"discuss[] generic relationships with a degree of certainty 
such that, under the facts of a specific case, there is at 
least a plausible causality based upon objective facts."  
Wallin v. West, 11 Vet. App. 509, 514 (1998) (citing Sacks, 
11 Vet. App. at 317).  Indeed, as stated in Wallin, "in 
order for a claim to be well grounded [it] need not be 
supported by evidence sufficient for the claim to be granted.  
Rather, the law establishes only a preliminary threshold of 
plausibility with enough of an evidentiary basis to show that 
the claim is capable of substantiation." Id. (citing 
Robinette, 8 Vet. App. at 76).

The Board concludes that the brief excerpts from the medical 
texts and a paper apparently written by Dr. Moss do not 
constitute sufficient evidence to render plausible the 
assertion here that service-connected PTSD proximately caused 
or aggravated the veteran's hypertension.  The excerpts 
merely show that certain studies have shown that there is a 
relationship between stress and hypertension in some 
instances.  However, the excerpts and summaries of articles 
are too general and inconclusive in and of themselves to 
provide a plausible basis that this particular veteran's 
nonservice-connected hypertension was proximately due to or 
the result of his service-connected PTSD.

Following the hearing in May 1998, the appellant was allowed 
a reasonable amount of time to submit evidence from a doctor 
or physician concerning a relationship between the veteran's 
hypertension and his PTSD.  She did not submit such evidence.  
Similarly, no competent evidence has been presented or 
secured to render plausible an assertion that 
service-connected PTSD contributed substantially or 
materially to the cause of the veteran's death from a 
probable myocardial infarction.  Accordingly, the Board 
concludes that the claim for service connection for the cause 
of the veteran's death is not well grounded, and therefore 
there is no statutory duty to assist the appellant in 
developing facts pertinent to the claim.  38 U.S.C.A. 
§ 5107(a).

Where a claim is not well grounded, VA does not have a 
statutory duty to assist a claimant in developing facts 
pertinent to the claim, but VA may be obligated under 
38 U.S.C.A. § 5103(a) to advise a claimant of evidence needed 
to complete his application.  This obligation depends on the 
particular facts of the case and the extent to which the 
Secretary has advised the claimant of the evidence necessary 
to be submitted with a VA benefits claim.  Robinette, 8 Vet. 
App. at 78.  Here, unlike the situation in Robinette, the 
appellant has not put the VA on notice of any specific item 
of evidence that, if submitted, could make the claim for 
service connection for the cause of the veteran's death well 
grounded.  See also Epps v. Brown, 9 Vet. App. 341 (1996).  
Accordingly, the Board concludes that VA did not fail to meet 
its obligations under 38 U.S.C.A. § 5103(a).


ORDER

Service connection for the cause of the veteran's death is 
denied.



		
	GEORGE R. SENYK
	Member, Board of Veterans' Appeals

 

